The opinion of the Court was delivered by
Lewis, C. J.
This was an action for the breach of a covenant to deliver 40 tons of pig-metal. If “ twenty hundred pounds make a ton,” the defendant had delivered before suit brought, the quantity required by his covenant. But the plaintiff claimed 2268 pounds to the ton, and the Court, on proof of a custom' “ among those dealing in metal throughout the iron region up the' Allegheny river, where the contract was'made, and where the metal was to be delivered,” permitted the jury to find that the contract was for the number of pounds claimed by the plaintiff
“Divers weights and divers measures” were found to be “an' abomination” in the days of Solomon: Prov. xx, 10. “ One greater to buy and another less to sell” was an evil resulting so naturally from the absence of a statute regulation on the subject, that it was one of the provisions of Magna Charta that there should be but “ one weight and one measure throughout the realm of England:” 8 Evans British Statutes 306. The pertinacity with which the statutes on this subject were disregarded in England, produced repeated prohibitions and regulations from the reign of Henry III. to that of George III., with a view to guard the people against defective and uncertain weights and measures. The example of evasion in England is an abomination to us. Like all other evil customs it ought to be abolished. It is “morehonoured in the breach than in the observance.” Considering the' commercial spirit of the age; it is of great importance to guard against fraudulent practices, and to furnish a standard of weight and measure which shall be uniform throughout the state, and which shall be binding upon all men within our jurisdiction. If every section of the country may have its own weights and measures, to be established by its own customs, strangers woul'd be entrapped into liabilities which they never intended to incur; and no one could know with precision the extent of his obligations.' Such customs would frequently depend upon the' opinions of wit-' *116nesses and juries drawn from sections of country inhabited chiefly by the parties who had an interest in establishing them in a particular way. Uncertainty would produce constant litigation, and the substance of industrious and enterprising men would be wasted in unprofitable controversies, instead of being employed for the advancement of their own interest and the general welfare of the country.
The Act.of 15th April, 1834, expressly directs that “twenty hundreds make one ton.” The contract in question was made since the enactment of that law, and must be intended to have been agreed to with reference to it. The Act of Assembly entered into the contract and formed an essential part of it. The contract was in writing, and it was the duty of the Court to give it a construction. Acustommay.be abolished by an Act of Assembly, and .it was the purpose of the Act to produce that result in this case. The sound policy which dictated it cannot be doubted. It is a statute which ought to be enforced, and the local customs up the Allegheny river are certainly insufficient to repeal it: Noble v. Darell, et al., 3 T. R. 271; St. Cross v. Howard, 6 T. R. 338; Paull v. Lewis, 4 Watts 402. It was an error to admit the evidence of custom to control the statute, and to permit the jury on such evidence to find the contract to be different from its legal import. It was also an error to sustain the action of the jury by rendering judgment for the plaintiff below on the point reserved.
Judgment reversed, and judgment for the plaintiff in error non obstante veredicto, with the costs of suit.